Citation Nr: 0103616	
Decision Date: 02/06/01    Archive Date: 02/15/01

DOCKET NO.  99-18 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for shell 
fragment wounds to the left leg.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1943 to February 
1946.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a August 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Detroit, Michigan (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed October 1957 rating decision the RO 
denied service connection for shell fragment wounds to the 
left leg.

3.  The evidence associated with the claims file subsequent 
to the RO's October 1957 rating decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

4.  The veteran is currently shown to have residuals of shell 
fragment wounds to the left leg sustained in service.

CONCLUSION OF LAW

1.  The RO's October 1957 rating decision denying entitlement 
to service connection for shell fragment wounds to the left 
leg is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (2000).

2.  The evidence received subsequent to the RO's October 1957 
denial is new and material, and the requirements to reopen 
the claim of entitlement to service connection for shell 
fragment wounds to the left leg have been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 
(2000).

3.  Shell fragment wounds to the left leg were incurred 
during active service.  38 U.S.C.A. §§ 1110, 1154 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the veteran 
submitted evidence, with out waiver of review, subsequent to 
the certification of his appeal that will be accepted by the 
Board.  Under 38 C.F.R. § 20.1304(a) (2000), a veteran may 
submit evidence directly to the Board within 90 days of 
notification of the certification of his appeal.  While this 
evidence was not submitted within this 90 day period, the 
Board will accept it. Nonetheless, the Board must refer any 
evidence not considered by the RO for initial consideration 
and preparation of a Supplemental Statement of the Case, 
unless the veteran or his representative waived this 
procedural right.  See 38 C.F.R. § 20.1304(c).  Without such 
a waiver the Board is required to remand the case to the RO 
unless the benefit on appeal can be allowed.  Id.  As will be 
explained below, the evidence is favorable to the veteran and 
the benefit sought on appeal is granted.

Additionally, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.SC. §§ 5102, 5103, 5103A, and 
5107).  In that regard, the Board notes the veteran's service 
medical records have been obtained and there is no indication 
that there are any additional relevant records pertaining to 
the veteran's left leg that are needed for an equitable 
review of his claim for service connection.  It is also noted 
that in August 1999 the veteran indicated he was treated by a 
Dr. Conway in August 1945.  The RO attempted to obtain this 
evidence, but there was no response.  Further development at 
this point is not considered necessary in view of the other 
evidence that has been submitted in support of the veteran's 
claim for service connection.  In addition, the RO afforded 
the veteran a VA examination to determine if there were any 
residuals of shell fragment wounds to the left leg.  
Therefore, the Board concludes that the VA has met its 
statutory duty to assist.

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for shell fragment 
wounds to the left leg on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection.  The 
Board observes that the veteran's claim of entitlement to 
service connection for shell fragment wounds to the left leg 
was first considered and denied by the RO in an October 1957 
rating decision.  The veteran's claim was originally denied 
because there was no showing of an injury to the left leg in 
the veteran's service medical records. 

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1) (West 1991).  If a NOD is not filed within one year of 
notice of the decision, the RO's determination becomes final.  
See 38 U.S.C.A. § 7105(c).  Once an RO's decision becomes 
final, absent submission of new and material evidence, the 
claim may not be reopened or readjudicated by the VA.  See 
38 U.S.C.A. § 5108.  In this case, the veteran did not file a 
NOD after the RO's October 1957 rating decision.  Therefore, 
the RO's October 1957 rating decision is final and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.302, 
20.1103.  However, if new and material evidence is presented 
or secured with regard to a claim that was disallowed, the 
Secretary must reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.102, 3.156, 20.1105 (2000). 

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-19 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new and 
material evidence had been presented, the claim was reopened 
and considered based upon all of the evidence of record, to 
determine whether it was well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim was 
well grounded, the VA had a duty to assist in the development 
of the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000 the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.SC. §§ 5100-5103A, 5106-7, and 5126), which 
removed the requirement that a veteran submit a well-grounded 
claim.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a) 
(2000), using a different three-step analysis.  The first 
step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration," i.e. whether it is probative of the 
issue at hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is probative when it "tend[s] to prove, or actually 
proves an issue."  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Black's Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new," 
and not of record when the last final decision denying the 
claim was made.  See Struck v. Brown, 9 Vet. App. 145, 151 
(1996).  In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a) (2000).  The third and 
final step of the analysis is whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir. 1998) (citing 38 C.F.R. § 3.156(a)).  
This does not mean that the evidence warrants a revision of 
the prior determination.  It is intended to ensure that the 
Board has all potentially relevant evidence before it.  See 
Hodge at 1363 (citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Final Definition," 55 
Fed. Reg. At 52274 (1990)).  The credibility of the new 
evidence is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  If all three tests are satisfied, the 
claim must be reopened.

The October 1957 rating decision denying service connection 
for shell fragment wounds to the left leg relied on the 
veteran's service medical records from 1943 to 1946, 
including the report of separation and a VA examination dated 
September 1957.  The veteran's service medical records did 
not contain any complaint, diagnosis, or treatment for shell 
fragment wounds to the left leg.  The x-ray taken during the 
September 1957 VA examination, a number of years after 
service showed that several small metal fragments were found 
in the soft tissues of the left knee and lower femur.  The RO 
denied the claim because the service medical records did not 
reflect any wounds to the left leg.

Additional pertinent evidence has been associated with the 
claims file since the RO's October 1957 denial of the 
veteran's claim for service connection.  This evidence 
includes statements by both of the veteran's brothers, a Navy 
Report of Casualties dated August 1945, and private medical 
records dated April 1957 and February 1998.  The statements 
from the veteran's brothers are to the effect that the 
veteran did not have any apparent injuries to his left leg 
prior to entering service, and that the veteran had scars on 
his left leg upon his return from service.  In addition, the 
Navy Report verifies that the veteran incurred multiple 
shrapnel wounds during an August 1945 attack on the veteran's 
ship by a Japanese airplane.  
Moreover, the private medical records reflect that x-rays 
show multiple metal fragments in the veteran's left leg, and 
the February 1998 record also reflects that the veteran is 
complaining of experiencing pain in the left calf as a result 
of the metal fragments.

The record also reflects that the veteran was afforded a VA 
examination in April 1998.  The examiner noted that the 
veteran reported being wounded in combat, and had scars from 
shell fragment wounds on both legs, with some soft tissue 
damage associated with the scars on the veteran's left leg.  
The examiner concluded that the veteran had "shrapnel wounds 
of both lower extremities[,] foreign bodies in the left thigh 
and both lower legs[, and] muscle cramps." 

Based upon the foregoing evidence, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for 
shell fragment wound to the left leg.  The evidence supports 
the veteran's contention that he incurred shell fragment 
wounds to the left leg during service.  While the veteran's 
service medical records do not indicate an injury to the left 
leg, the veteran has produced sufficient evidence linking the 
metallic fragments found in his left leg after service to 
when a Japanese plane crashed into the U.S.S. Borie, where 
the veteran was during service.  In particular, the Board 
finds that the statements received from the veteran's 
brothers are most relevant to the issue at hand because they 
relate their recollections of the veteran's condition when he 
left service and that prior to entering service he had no 
observable scars or known injuries to his left leg.  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence and that his claim must be 
reopened.

The Board must now consider the veteran's claim, as reopened, 
on the merits.  As discussed above, no further development is 
considered necessary in order to fairly evaluate the 
veteran's claim.  A veteran is entitled to service connection 
for a disability resulting from disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303 (b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Grober 10 Vet. App. 488, 495-498 (1997).  If 
service connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

The Board observes that service medical records and a Navy 
Report of Casualties show that the veteran incurred multiple 
shell fragment wounds when a Japanese aircraft crashed into 
the U.S.S. Borie in August 1945.  The service medical records 
identified the right leg only.  However, subsequently 
received private medical records dated in April 1957 and 
February 1998, as well as the veteran's April 1998 VA 
examination diagnose the veteran as having metallic fragments 
in his left leg, and the VA examination also notes scarring 
of the left leg due to shell fragment wounds.  The veteran 
has claimed that he suffered shell fragment wounds to both 
his left and right legs, while the service medical records 
only indicate the injury to his right leg.  

The Board affords much weight to the recently submitted 
evidence that supports a finding that the veteran sustained 
shell fragment wounds to his left leg as well.  Under 
38 U.S.C.A. § 1154(b), "combat veterans, in certain 
circumstances, [may] use lay evidence to establish service 
connection of a disease or injury."  See Caluza v. Brown, 7 
Vet. App.  498, 505 (1995).  Furthermore, the veteran's 
assertions regarding an injury during combat shall be 
accepted if consistent with the circumstances of such 
service.  See 38 U.S.C.A. § 1154(b).  The evidence reflects 
that the veteran had no injuries to his left leg upon 
entering service.  The Navy Report of Casualties and service 
medical records reflect that the veteran sustained multiple 
shell fragment wounds during an attack on the U.S.S. Borie by 
a Japanese airplane without identifying his left leg.  
However, although the service medical records do not document 
any injuries to the veteran's left leg, the statements of the 
veteran's brothers, as confirmed by the VA examinations dated 
September 1957 and April 1998, lead the Board to conclude 
that the veteran sustained shell fragment wounds to the left 
leg during service.  The statements from the veteran's 
brothers that he did not have scars on his left leg before 
service, but he did after service supports a finding that 
they were incurred in service.  Moreover, the VA examinations 
from 1957 and 1998 demonstrate that the veteran has scars 
from the shell fragment wounds.  To the extent that there is 
any doubt, the Board resolves it in the veteran's favor and 
finds that service connection is warranted for shell fragment 
wounds to the veteran's left leg. 


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for shell fragment wounds to the 
left leg.

Service connection for shell fragment wounds to the left leg 
is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

